The law provides that "every person or corporation owning or operating a telegraph or telephone line within the state shall pay to the state, for its use, an annual tax upon the value, on the first day of April of each year, of the telegraph or telephone line within the state, then owned or operated by such person or corporation, including poles, wires, instruments, apparatus, office furniture, and fixtures of all kinds, at a rate as nearly equal as may be to the average rate of taxation at that time upon other property throughout the state" (P. S., c. 64, s. 3); and also that "the state board of equalization shall determine the value of the property to be taxed by virtue of the preceding sections and the rate of taxation, and shall assess such taxes." P. S., c. 64, s. 4. *Page 168 
The defendants contend that as real estate is not specifically mentioned in the foregoing section 3, all the real estate of telegraph and telephone companies is taxable, like real estate generally, in "the town in which it is situate." P. S., c. 56, s. 14. There might be force to this contention were it not for section chapter 64, Public Statutes, which provides that "telegraph and telephone corporations and companies shall be taxed only in the mode prescribed in this chapter, except upon real estate not used in their ordinary business." It is entirely clear in the light of this section that the legislature intended that such real estate of telegraph and telephone companies as is "used in their ordinary business" should be taxed by the state board of equalization for the use of the state, as provided by section 4, chapter 64, Public Statutes, and not by the "town in which it is situate," as provided by section 14, chapter 56, Public Statutes. As it is found that the real estate in question was owned by the plaintiffs and "used in their ordinary business," it follows that its taxation by the city of Manchester was unlawful, and that the tax should be abated.
Case discharged.
All concurred.